Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the amendment filed on 10/28/2021.
Claims 4, 12, 18, and 26-28 have been amended and are hereby entered.
Claims 1-3, 7, 13-17, 19-20, and 23-25 have been canceled.
Claims 4-6, 8-12, 18, 21-22, and 26-28 are currently pending and have been examined.
The previous software per se rejection is hereby withdrawn due to applicant’s amendments.
The previous 101 rejection for the claims being directed towards an abstract idea is hereby maintained for the reasoning set forth below.

Response to Arguments
Applicant argues #1:
The Office Action asserts that the claims "are directed towards the steps for managing and administering an insurance account for providing income replacement and longevity insurance for a primary wage earner and a beneficiary associated with a death benefit and an annuity, ... [and therefore] falls within the 'Certain Methods of Organizing Human Activities' grouping of abstract ideas." Office Action at 7. Applicant respectfully disagrees. 
The pending claims include multiple features that go beyond any "methods of organizing human activity." See, e.g., DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (finding claims patent eligible where "they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet"). For example, the claimed system, method, and computer-readable medium include the feature of "one or more user prompts comprising tags in xml format" "through which a user of [a] client device may input new data." Claim 4. As explained in the Specification, the use of such tags "facilitate[s] the transfer of data from client devices 205, 206, 207 to server 220." Specification at [0033]. The pending claims also describe that these "one or more user prompts" are displayed "on a screen of [the] client device" along with a "first illustration" of an insurance account, and are used to "update the first illustration.. .to provide a second illustration" which is then "display[ed]... on the screen of the client device." Claim 4; see also Specification at [0022] ("Program 235 may include instructions causing processor 230 to display prompts to permit a user to change retirement plan data in association with an illustration, such as on the same screen as an illustration, via a link on the screen displaying the illustration to one 


Examiners response:
The Examiner respectfully disagrees, with regards to DDR, the claims here are not like those the Court found patent eligible in DDR, in which the inventive concept was in the modification of conventional mechanics behind website display to produce a dual-source integrated hybrid display because applicant’s claims here do not address problems unique to the Internet or require an arguably inventive device or technique for displaying information.  With regards to the "one or more user prompts comprising tags in xml format" "through which a user of [a] client device may input new data.", the prior art shows that using XML tags is well-understood, routine and conventional for data interchange on the web, in which J2EE 1.4 Tutorial (dated 2004), pages 33-38 discloses “XML is a text-based markup language that is fast becoming the standard for data interchange on the Web. As with HTML, you identify data using tags (identifiers enclosed in angle brackets: ). Collectively, the tags are known as markup.”  Here the computer and use of XML tags are tools for implementing the idea, and merely part of the technical environment to which the abstract idea is being limited to.   Further, the prior art shows that this is not an improvement to the computers as using XML tags to send and receive data is WURC.  See also  Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the Electric Power Group court decision, collecting information, analyzing it, and displaying certain results), where the system collecting information about the insurance accounts, analyzing the accounts, and presenting the resulting via the illustration program, see also Generating restaurant menus with functionally claimed features, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); in which the Courts found the additional elements to be mere instructions to apply the exception as is in the instant application.  

Applicant argues #2:
That the claimed system, method, and computer-readable medium include these technical features in the specific context of administering an insurance account should not weigh against a finding that the claims are patent eligible. For example, in Trading Technologies, the court held that claims directed towards addressing problems relating to the "speed" and "accuracy" of performing "computerized trading" were patent eligible despite the fact that the 

Examiners response:
Examiner respectfully disagrees, in Trading Techs. the courts held the claimed subject matter is "directed to a specific improvement to the way computers operate," id., for the claimed graphical user interface method imparts a specific functionality to a trading system "directed to a specific implementation of a solution to a problem in the software arts.”  The examiner fails to see how the instant application addresses a problem unique to the software arts, as the claims are merely directed towards using the computer as tool gathering information and displaying the results of the analyzing information related to an insurance account of a beneficiary, akin to Electric Power Group court decision, collecting information, analyzing it, and displaying certain results, (see MPEP 2106.05(h).
	
	
Applicant argues #3:
… Notably, when considering whether the claimed invention is integrated into a practical application, the consideration of improvements is relevant "regardless of the technology claimed. That is, the consideration applies equally whether it is a computer-implemented invention" or "any other technology." MPEP § 2106.05(a). Indeed, the PTAB has found many software inventions to be patent eligible under Step 2A, Prong Two as being integrated into a "practical application." See, e.g., Ex parte Rockwell, Appeal No. 2018-004973, Jan. 16, 2019; Ex parte Marcus, Appeal No. 2017-003371, Jan. 30, 2019; and Ex parte Kamath, Appeal No. 2018-000030 (Feb. 5, 2019). As an initial matter, therefore, a software invention can be integrated into a "practical application."
Accordingly, even if the pending claims involve an abstract idea-which Applicant disputes-the claims recite elements that are integrated into a practical application and are therefore not directed to an abstract idea. In particular, the pending claims are integrated into a practical application of a system that not only administers an insurance account, but also provides multiple technical improvements as compared to existing systems. Applicant provides the following non-exhaustive list of technical improvements provided by the pending claims: (1) providing a user interface through which a user may investigate the behavior of various parameters on an illustration of an insurance account; (2) using a look-up table that maps beneficiary information to payment information; (3) automatically monitoring the account and determining when one or more payments are to be made; and (4) automatically causing those payments to be made by causing an external printer to print checks corresponding to the payments. Applicant discusses each technical improvement in turn below.
As noted above, the pending claims provide a technical improvement by providing a user interface through which a user may investigate the behavior of various parameters on an 

Examiners response:
Examiner respectfully disagrees, In response the argument regarding the PTAB decisions of Ex parte Rockwell, Appeal No. 2018-004973, Jan. 16, 2019; Ex parte Marcus, Appeal No. 2017-003371, Jan. 30, 2019; and Ex parte Kamath, Appeal No. 2018-000030 (Feb. 5, 2019), a PTAB decision does not represent office policy and moreover, a PTAB decision is fact specific to the case being decided.   With regards to applicants arguments that the following are technical improvements:
(1) providing a user interface through which a user may investigate the behavior of various parameters on an illustration of an insurance account;
(2) using a look-up table that maps beneficiary information to payment information;
 (3) automatically monitoring the account and determining when one or more payments are to be made; and
(4) automatically causing those payments to be made by causing an external printer to print checks corresponding to the payments. Applicant discusses each technical improvement in turn below.
With regards to (1) Providing a user interface through which a user may investigate the behavior of various parameters on an illustration of an insurance account does not amount to a technical improvement to the computer or significantly more because the this is merely data related the Electric Power Group court decision, collecting information, analyzing it, and displaying certain results, (see MPEP 2106.05(h).
With regards to (2) Using a look-up table that maps beneficiary information to payment information does not amount to a technical improvement to the computer or significantly more as is merely using a the look-up table as a tool for storing and retrieving information from a memory, akin to storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
With regards to the argument of the pending claims conserve networking resources by enabling users to investigate the effect of various parameters on illustrations generated by the system, rather than communicating back-and-forth with an advisor and requesting that the advisor generate updated illustrations and transmit the updated illustrations to them and (3) Automatically monitoring the account and determining when one or more payments are to be made does not amount to a technical improvement to the computer or significantly more as this is describing a fundamental economic practice being automated by computers akin to Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  Further the Examiner fails to see how the claims address any deficiency conserving network resources.
With regards to (4) Automatically causing those payments to be made by causing an external printer to print checks corresponding to the payments does not amount to a technical improvement to the computer or significantly more as the claims recite that the system “transmit a digital signal to a payment fulfillment system, the digital signal comprising information associated with the particular bank Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential), where the computer is merely sending information to the payment fulfillment center, using the fulfillment center as tool for printing the checks.  See also Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
Applicant argues #4:
The claimed look-up table provides another technical benefit. In particular, the use of the claimed look-up table-to obtain bank account information from an output signal that includes beneficiary information-conserves processing and networking resources, as compared with other methods for obtaining such information. For example, networking resources are conserved by transmitting the beneficiary information to the payment determination system, which then uses the beneficiary information to obtain the corresponding bank account information from the look-up table, as opposed to transmitting both the beneficiary information and the bank account information to the payment determination system. Furthermore, because the look-up table includes a mapping between the beneficiary information and the bank account information, the bank account information can be obtained in a single operation, thereby conserving processing resources as compared to other methods of obtaining the bank account information that involve more than one step.

Examiners response:
Examiner respectfully disagrees, the use of the claimed look-up table-to obtain bank account information from an output signal that includes beneficiary information is akin to Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and does not amount to a technical improvement.
Applicant argues #5:
The automatic monitoring and check printing features of the pending claims add yet another meaningful limitation to any alleged abstract idea, such that the claims are patent eligible. Applicant points the Examiner to patent-eligible Claim 2 of Example 46 of Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples (hereinafter, "Appendix 1").1 Claim 2 of Appendix 1 is directed to a system used to monitor livestock, identify any aberrant behavior patterns, display the results, and automatically send a signal to a feed dispenser when an aberrant behavior pattern is indicative of a particular issue. As explained in Appendix 1, this claimed system "avoids the need for the farmer to evaluate the behavior of each animal in the herd on a continual basis, and then manually take appropriate action for each animal exhibiting aberrant behaviors." Appendix 1 at 37. Similarly, the instant claims involve monitoring an insurance account, determining that a payment is to be made, and automatically sending a signal to a payment fulfillment system to cause a printer to print a check associated with the payment. In this manner, the pending claims avoid the need for insurance advisors to monitor insurance accounts on a continual basis, determine when and to whom payments should be made, and then manually take action to make those payments. By automatically monitoring insurance accounts and automatically taking action by operating an external printer and causing the printer to print checks corresponding to the payments, the instant claims include meaningful limitations and practically apply the alleged abstract idea such that the claims are not directed to a judicial exception. See, e.g., id. (stating that by "tak[ing] corrective action such that the monitoring component is operable to control the feed dispenser in a particular way," Claim 2 includes "an 'other meaningful limitation' that integrates the judicial exception into the overall livestock management scheme an accordingly practically applies the exception, such that the claim is not directed to the judicial exception.").


Examiners response: 
Examiner respectfully disagrees, with regards to Example 46, the claims of the instant application are not akin to those of claim 2 if hypothetical example 46, in that in Example 46 the claims use the information obtained via the judicial exception to take corrective action such that the monitoring component is operable to control the feed dispenser in a particular way indicative of “other meaningful limitations” integrating the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception.  In example 46 the claims are directed towards monitoring data to control another system to address a problem for controlling farm equipment automatically based on behavioral triggers of the livestock, particularly when an animal is exhibiting an aberrant behavioral pattern indicative of excess stress.  In the instant application, the claims merely recite the system “transmit a digital signal to a Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential), where the computer is merely sending information to the payment fulfillment center, and automating using the fulfillment center as tool for printing the checks.  See also Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  Further the specification is silent on any technical problems related to sending data to a payment processing fulfillment system, and there for the claims are directed towards an abstract idea.

Applicant argues #6:
Finally, the present claims do not reflect an attempt to monopolize a judicial exception but instead include particular technological features for implementing the practical application described above and achieving the above-described technological advantages. For at least these reasons, the claims are allowable at least when analyzed under the USPTO's revised guidelines, and Applicant respectfully requests reconsideration and allowance of all claims.

Examiners response:
Examiner respectfully disagrees, the Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2019 PEG as Steps 2A and 2B), and are resolved by using this framework to 
For the reasons above, the 101 rejection is hereby maintained.

Claim Rejections - 35 USC § 101
Claim 4 is objected to because of the following informalities:  Claim 4 has been amended to introduce the “payment determination system” in line 9 of the claim.  Subsequently, the claim recites “if the primary wage earner is deceased and the beneficiary is not deceased, and the account is in the income replacement phase, access data indicative of one or more first payments to one or more of the at least one or more retirement accounts during the income replacement phase, and communicate to a payment determination system”, Examiner believes this should be “…and communicate to the payment determination system”.
Claims 4, 18, and 26 refer to “the insurance account”, and “the account” interchangeably.  Examiner believes “the account” should be “the insurance account”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "… and communicate to the payment determination system" in 45th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue being dependent on claim 26.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-6, 8-13, 18, 21-22, and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, the analysis is provided below.
Step 1 (Statutory Categories)
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
administering an insurance account for providing income replacement and longevity insurance for a primary wage earner and a beneficiary, the primary wage earner earning more wages than the beneficiary, the insurance account being associated with a financial plan of the primary wage earner and the beneficiary, the insurance account being associated with a death benefit and an annuity, 
generate a first illustration of the insurance account based on a plurality of initial assumptions associated with the financial plan, the first illustration comprising a representation of the insurance account during an income replacement phase, an intermediate phase, and a longevity phase, wherein:
the income replacement phase concludes at a date corresponding to a predetermined retirement age of the primary wage earner;
the intermediate phase commences at the date corresponding to the predetermined retirement age of the primary wage earner and concludes at a date of a last payment from at least one or more retirement accounts associated with the financial plan;
the longevity phase commences at the date of the last payment from the at least one or more retirement accounts associated with the financial plan;
display the first illustration; and one or more user prompts through which a user may input new data associated with the financial plan;
upon receiving the new data associated with the financial plan through the one or more user prompts, update the first illustration based on the new data associated with the financial plan to provide a second illustration, wherein updating the first illustration comprises modifying the representation of the insurance account during the income replacement phase, the intermediate phase, and the longevity phase;
display the second illustration;
subsequent to displaying the second illustration, determine whether the insurance account is in the income replacement phase, the intermediate phase, or the longevity phase as those phases are identified in the second illustration;
determine whether the primary wage earner and the beneficiary are deceased;
if the primary wage earner is deceased and the beneficiary is not deceased, and the account is in the income replacement phase, access data indicative of one or more first payments to one or more of the at least one or more retirement accounts during the income replacement phase, and communicate to a payment determination system an output signal having data indicative of the one or more first payments to the one or more of the at least one or more retirement accounts during the income replacement phase, wherein:
the one or more first payments comprise amounts configured to replace at least a portion of contributions that, according to the financial plan, were planned to be made to the at least one or more retirement accounts using the wages of the primary wage earner; and
the one or more first payments are paid from the death benefit to the at least one or more retirement accounts during the income replacement phase;
if the account is in the intermediate phase and either or both of the primary wage earner and the beneficiary are living, communicate to the payment determination system an output signal having data indicating that the insurance account is to be maintained without 
if the account is in the longevity phase, and either of the primary wage earner or the beneficiary are not deceased, access data indicative of a schedule of periodic payments, including a plurality of dates and a plurality of amounts of second payments corresponding to each of the plurality of dates, for at least one of the primary wage earner and the beneficiary for a term continuing until the last to die of the beneficiary and the primary wage earner, and communicate to the payment determination system an output signal having data indicative of one or more of the second payments for the at least one of the primary wage earner and the beneficiary for the term continuing until the last to die of the beneficiary and the primary wage earner, wherein:
the amounts of second payments are configured to provide income to the at least one of the primary wage earner and the beneficiary after the last payment from the at least one or more retirement accounts; and
each second payment is made from the annuity to the at least one of the primary wage earner and the beneficiary in accordance with the schedule of periodic payments;  and
wherein the payment determination system store a look-up table mapping beneficiary information associated with a given payment to a particular bank and a particular bank account; and configured to:
receive one of the output signal, wherein the received output signal comprises the beneficiary information associated with the given 5 of 21payment, the given payment comprising at least one of the first payment and the second payment;
determine, using the look-up table, the particular bank and the particular bank account; and transmit a signal to a payment fulfillment system, the signal comprising information associated with the particular bank and the particular bank account,  wherein the digital signal is configured to cause the printer to print a check for the given payment.

The steps above for administering an insurance account for providing income replacement and longevity insurance for a primary wage earner and a beneficiary associated with a death benefit and an annuity including generating/updating an illustration representing the insurance account during the income replacement phase, intermediate phase, and longevity phases, and determining what the phase the account it in based on statuses of wage earner and beneficiary (living, deceased, retired, etc) and administering the payments and accounts of the beneficiary under the broadest reasonable interpretation covers fundamental economic principles or practices (including insurance) but for the recitation of generic computer components.   That is other than reciting a computer system comprising: a processor; a memory storage device in communication with the processor; a client device, one or more user prompts comprising tags in xml format, an illustration program, a web server (in claim 10), a payment fulfillment system (check printing and mailing system), and non-transitory computer-readable medium nothing in the claim elements are directed towards anything other than fundamental economic principles or practices in that the claims are directed towards the steps for managing and administering an insurance account for providing income replacement and longevity insurance for a primary wage earner and a beneficiary associated with a death benefit and an annuity.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a computer system comprising: a processor; a memory storage device in communication with the processor; a client device, one or more user prompts comprising tags in xml format, an illustration program, a web server (in claim 10), a payment fulfillment system (check printing and mailing system), and non-transitory computer-readable medium.  The computer system comprising: a processor; a memory storage device in communication with the processor; a client device, one or more user prompts comprising tags in xml format, an illustration program, a web server (in claim 10), a payment fulfillment system (check printing and mailing system), and non-transitory computer-readable medium are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components is not indicative of a practical application (see MPEP 20106.05(f)).  The specification does not provide any indication that the computer system comprising: a processor; a memory storage device in communication with the processor; a client device, one or more user prompts comprising tags in xml format, an illustration program, a web server (in claim 10), a payment fulfillment system (check printing and mailing system), and non-transitory computer-readable medium are other than generic computer components as evident by Figure 1, processor 110, and [0024] of the specification describing the invention implemented using a general purpose computer and conventional components, which states “Payment determination system 140 may include one or more computer systems, including processors, memory devices, user inputs, outputs, software executed by the processors, and other conventional components.”, additionally the [0025] states “Check printing and mailing system 150 may include one or more computer systems, including processors, memory devices, user inputs, outputs, software executed by the processors, and other conventional components.”  Using an illustration program executed by a computer to generate and update an illustration displayed "on a screen of [the] client device" along with a "first illustration" of an insurance account, and are used to "update the first illustration... to provide a second illustration" which is then "display[ed]... on the screen of the client device." does not amount to a practical application, as this is describing the computers sending, receiving, and displaying information related to the insurance activities which is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision, collecting information, analyzing it, and displaying certain results), where the system is collecting information about the insurance accounts, analyzing the accounts, and presenting the resulting via the illustration program, see also Generating restaurant menus with functionally claimed features, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); in which the Courts found the additional elements to be mere instructions to apply the exception as is in the instant application.  With regards to the xml tags for collecting data, the Examiner interpret this be merely applying the idea using generic components, see Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), in which the steps in the Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential), where the computer is merely automating sending information to the payment fulfillment center, and using the fulfillment center as tool for printing the checks.  See also Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to computer system comprising: a processor; a memory storage device in communication with the processor; a client device, one or more user prompts comprising tags in xml format, an illustration program, a web server (in claim 10), a payment fulfillment system (check printing and mailing system), and non-transitory computer-readable medium for administering an insurance account for providing income replacement and longevity insurance for a primary wage earner and a beneficiary associated with a death benefit and an annuity including generating/updating an illustration representing the insurance account during the income replacement phase, intermediate phase, and longevity phases, and determining what the phase the account it in based on statuses of wage earner and beneficiary (living, deceased, retired, etc) and administering the payments and accounts of the beneficiary amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network pertaining to data indicative of payments, and storing and retrieving information related to the insurance accounts.  Further, the illustration program which illustrates/displays information about the insurance accounts steps fall to transform the claims into patent eligible material, as this is part of the field of use and Electric Power Group court decision, collecting information, analyzing it, and displaying certain results) and the prior art shows that using XML tags for exchanging data is well-understood, routine and conventional, in which J2EE 1.4 Tutorial (dated 2004), pages 33-38 discloses “XML is a text-based markup language that is fast becoming the standard for data interchange on the Web. As with HTML, you identify data using tags (identifiers enclosed in angle brackets: ). Collectively, the tags are known as markup.”  Here the computer and XML tags are merely describing the technical environment and tool to which the abstract idea is being limited to, and the prior art shows that this is not an improvement as using XML tags to send and receive data is WURC. The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, further defining the data in claims 5 and 6, defining when the phases start in claim 8, and determining when a primary wage earner is disabled for determining when to end the income replacement phase or when they are eligible to receive benefits in claims 9, 21, and 22 is further defining the abstract idea and falls under “Certain Methods of Organizing Human Activities” groupings of abstract ideas. The use of a web server, and the payment fulfillment system, and providing documents about the plan, including in a graphical presentation in claims 10, 12, 27, and 28 is generally linking the use of the judicial exemption to a particular technical computing environment (the insurance processing environment) and do not make the claims eligible under 35 U.S.C. 101 akin to, as explained above, Electric Power Group.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional 
   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694